IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0962
                            Filed September 25, 2019


IN THE INTEREST OF G.P. and R.P.,
Minor Children,

R.P., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Montgomery County, Amy

Zacharias, Judge.



      A father appeals the termination of his parental rights. AFFIRMED.




      C. Kenneth Whitacre, Glenwood, for appellant father.

      Thomas J. Miller, Attorney General, and Anna T. Stoeffler (until withdrawal)

and Mary A. Triick, Assistant Attorneys General, for appellee State.

      Karen Mailander, Anita, guardian ad litem for minor children.




      Considered by Tabor, P.J., and Mullins and May, JJ.
                                             2


MULLINS, Judge.

         A father appeals the termination of his parental rights to his two children

under Iowa Code section 232.116(1)(e) and (f) (2019).1 The father’s argument on

appeal is limited to the following assertions, all apparently directed at the court’s

findings under section 232.116(1)(e): (1) “The State failed to prove that the father

failed to maintain significant and meaningful contact with the child during the

previous six (6) consecutive months,” (2) “the court erred in finding that there was

no meaningful contact,” and (3) “[t]he State has failed to attempt to help the father

maintain contact with his children.” He fails to make any argument directed at the

findings under section 232.116(1)(f).

         The father has failed to cite to any legal authorities or point to any facts in

the record to support his arguments. “To reach the merits of this case would

require us to assume a partisan role and undertake the appellant’s research and

advocacy. This role is one we refuse to assume.” Inghram v. Dairyland Mut. Ins.

Co., 215 N.W.2d 239, 240 (Iowa 1974). It is not our duty to “speculate on the

arguments [a party] might have made and then search for legal authority and comb

the record for facts to support such arguments.” Hyler v. Garner, 548 N.W.2d 864,

876 (Iowa 1996). The father’s failure to mount an argument or provide us with the

facts he believes support reversal waives error.               See Iowa R. App. P.

6.903(2)(g)(3); In re C.B., 611 N.W.2d 489, 492 (Iowa 2000) (“A broad, all

encompassing argument is insufficient to identify error in cases of de novo

review.”); see also Iowa R. App. P. 6.201(1)(d) (“The petition on appeal shall



1
    The children’s mother’s parental rights were also terminated. She does not appeal.
                                             3

substantially comply with form 5 in rule 6.1401); id. r. 6.1401–Form 5 (“[S]tate what

findings of fact or conclusions of law the district court made with which you

disagree and why, generally referencing a particular part of the record, witnesses’

testimony, or exhibits that support your position on appeal. . . .                 General

conclusions, such as ‘the trial court’s ruling is not supported by law or the facts’

are not acceptable.”).

       Although we acknowledge termination-of-parental-rights appeals are

expedited and the opportunity for briefing is abbreviated, see generally Iowa R.

App. P. 6.201, the father’s position is not adequately formulated to facilitate our

review. Consequently, we affirm the termination of the father’s parental rights.2

       AFFIRMED.




2
  In any event, the father’s sufficiency-of-the-evidence argument is limited to termination
under section 232.116(1)(e); he concedes termination was appropriate under section
232.116(1)(f), noting he “cannot assume custody of the children.” Because the father
agrees termination was appropriate under one statutory alternative, the issue need not be
addressed. See In re D.W., 791 N.W.2d 703, 707 (Iowa 2010).
        As to the father’s reasonable-efforts challenge, we agree with the State that the
father has failed to preserve error, as the record indicates the father did not challenge the
reasonableness of the State’s efforts until the time of the termination hearing, which is too
late. See In re A.A.G., 708 N.W.2d 85, 91 (Iowa Ct. App. 2005); In re S.R., 600 N.W.2d
63, 65 (Iowa Ct. App. 1999).